Citation Nr: 0627291	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO assigned a 10 percent 
evaluation for post-traumatic stress disorder (PTSD) 
effective May 10, 2004.

In November 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the record.


FINDING OF FACT

Post-traumatic stress disorder throughout the appeal period 
has been manifested by sleep disturbance, nightmares, 
intrusive thoughts, irritability, and hyperviligance.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Decision   

The veteran contends that his service-connected PTSD is 
entitled to a rating higher than 10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or 
"staged" evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran's PTSD is rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 9411.  A 10 percent rating 
under this code is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial rating of 50 percent for PTSD.  

The veteran had active service from October 1973 to April 
1994 during which time he toured El Salvador, Peru, Columbia, 
Panama, and Somalia.  He was a Ranger, a member of Special 
Forces, and was in Delta Force.  The veteran indicated in his 
May 2004 personal statement that he was stationed in a number 
of places where he was exposed to life-threatening 
situations.  He also noted that he had several friends who 
were killed in Somalia, many whom he had known for a 
prolonged period of time.  For the past ten years, the 
veteran has served as a junior ROTC instructor at a local 
high school on an Indian reservation.  

The veteran filed his initial claim for PTSD in May 2004.  
During that time, the record shows that the veteran met with 
a retired clinical psychologist in May 2004 who diagnosed him 
with PTSD.  In August 2004, the veteran underwent a VA 
examination for PTSD.  The veteran stated that since active 
service he has had frightening nightmares, problems sleeping, 
and intrusive thoughts about the military.  He described 
himself to the examiner as being "all-seeing" and admitted 
to getting along well with others at least on a brief and 
superficial basis.  The veteran admitted to being depressed, 
but denied ever having suicidal intentions or plans.  Upon a 
review of the claims file and a history provided by the 
veteran, the VA examiner opined that the veteran showed no 
signs of a psychotic process such as delusions, inappropriate 
affect, or loosened associations.  The examiner explained 
that there were sufficient signs, symptoms, and history to 
support a diagnosis of PTSD.  The examiner diagnosed the 
veteran with post-traumatic stress disorder and assigned a 
Global Assessment of Functioning (GAF) score of 65 to 70.

In an August 2005 VA examination, the veteran denied having 
an increase in symptoms of PTSD.  However, he explained that 
his marriage has somewhat changed recently because of his 
"quick temper."  He stated that he continues to teach at a 
local high school and denied having any work related 
difficulties.  The veteran reported to the examiner that he 
still suffers from flashbacks which cause him extreme 
feelings of anger and intrusive thoughts about past traumatic 
experiences.  He further added that he still believes he is 
in "combat mode," and his sleep has been more impaired.  
The examiner concluded the current diagnosis of PTSD is still 
warranted and assigned a GAF score of 65-70.

During the November 2005 hearing, the veteran explained he 
cannot obtain a better job because of his "quick temper."  
He stated that he often cannot control himself around others 
and tends to be violent with the students at school.

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  The Board 
is also appreciative of the testimony provided in this case 
by the veteran which gave special insights into his everyday 
life as impacted by his PTSD.

The veteran's GAF score has admittedly been assessed as high, 
but when compared to the rest of the record, the Board would 
suggest that the veteran had become rather adept at the task 
of overcoming his measurable deficits by remarkable coverup.  
In this case, GAF is but one factor in an entire clinical 
picture, and it does not appear that the current levels are 
entirely compatible with the degree of functional impairment 
otherwise in attendance.

However, the veteran's PTSD does have significant ongoing 
practical impact on his work status and everyday life.  The 
pending issue at hand is limited to an appropriate rating for 
his PTSD.

The Board recognizes that the veteran's PTSD does not result 
in symptoms consistent with all the criteria for a disability 
rating of 50 percent as set forth in Diagnostic Code 9411.  
However, his disability, as described in the VA examinations 
and his personal testimony, more nearly approximates the 
symptoms contemplated by the 50 percent rating.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.  Specifically, 
the veteran has restricted affect, mood disturbances, and 
difficulty establishing and maintaining relationships.  

Furthermore, the Board does not find that the medical 
evidence shows the veteran's PTSD denotes a 70 percent 
rating.  In the August 2004 and August 2005 examination 
reports, there is no mention of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
illogical, obscure or irrelevant speech; near continuous 
panic or depression affecting the ability to function 
independently; or neglect of personal appearance and hygiene.  
The Board acknowledges that the VA examiner stated in August 
2004 and August 2005 that the veteran's thinking was logical 
and goal oriented.  The VA examiner added that his speech was 
easily understood, and his grooming and hygiene were 
satisfactory.  As such, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for the veteran's service-connected PTSD.

The Board notes that the tenets of Fenderson for staged 
ratings are not utilized in this case since the veteran's 
symptoms throughout the appeal period have been relatively 
static in nature.

Affording the veteran the benefit of the doubt, as required 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, the Board finds 
that those clinical findings and complaints, which have been 
present essentially throughout the appeal period, are 
commensurate with the requirements for a higher 50 percent 
initial rating for PTSD.


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


